FILE COPY



    In re Taymax Fitness, LLC;
     SP Pavillions, LLC; RPD
       Property Management
        Company, LLC; and
    Executive Security Systems,
    Inc. of AmericaAppellant/s

                              Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 25, 2014

                                          No. 04-14-00119-CV

                      IN RE TAYMAX FITNESS, LLC; SP Pavilions, LLC;
                         RPD Property Management Company, LLC; and
                          Executive Security Systems, Inc. of America

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On February 20, 2014, relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition in this court no later than March 26, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on February 25th, 2014.                                PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1This proceeding arises out of Cause No. 2012-CI-01966, styled Michelle Montemayor, as Next Friend of Jordan
Escamilla, a Minor v. Taymax Fitness, LLC; SP Pavilions, LLC; RPD Property Management Company, LLC;
Transwestern Commercial Services, LLC; and Yu Masaki, pending in the 288th Judicial District Court, Bexar
County, Texas, the Honorable David A. Canales presiding.